Title: To James Madison from Jonathan Dayton, 25 May 1802
From: Dayton, Jonathan
To: Madison, James


Letter not found. 25 May 1802. Acknowledged in Daniel Brent to Dayton, 29 May 1802 (DNA: RG 59, DL, vol. 14). Requests a copy of the acts of the second session of the Seventh Congress and a copy of the agreement between the U.S. and Georgia. Brent replied that “when the printing is compleated which is to form the first part of the 6th. Volume of the laws of the United States, and to comp[r]ise these acts, that part of the work will be forwarded to you”; he added that he would send either a printed or manuscript copy of the agreement “in a day or two.” He sent the book on 12 July 1802 and apologized for neglecting to send the agreement (Brent to Dayton, 12 July 1802 [ibid.]).
